U.S. Bank Natl. Assn. v Creative Encounters LLC (2021 NY Slip Op 02850)





U.S. Bank Natl. Assn. v Creative Encounters LLC


2021 NY Slip Op 02850


Decided on May 6, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 6, 2021

529451
[*1]U.S. Bank National Association, as Trustee, Respondent,
vCreative Encounters LLC et al., Appellants, et al., Defendants.

Calendar Date:

Before:



Motion for renewal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is granted, without costs, the memorandum and order decided and entered May 14, 2020 is vacated, and the attached memorandum and order is substituted therefor.
Lynch, J.P., Clark, Pritzker and Reynolds Fitzgerald, JJ., concur.